Order affirmed, with ten dollars costs and disbursements. Memorandum. Despite plaintiffs’ allegation that they have no adequate remedy at law, we find a sufficient statement of two law actions,, one for the recovery of purchase money after an alleged rescission of a contract of sale and another for money damages in an action for deceit. The demand for equitable as well as legal relief does not require a dismissal of the complaint. (Saperstein v. Mechanics & Farmers Sav. Bank, 228 N. Y. 257, 261, 262.) All concur.